DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 September 2019 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  instant claim 1 states “treating Artemisia annua L. plants by β-ocimene”.  The claim should either replace “by” with “with” or state how the plants are treated with the β-ocimene.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 102657042 B) in view of Larson et al. (Industrial Crops and Products, 2013).
Instant claim 1 is drawn to a method of increasing the artemisinin yield in Artemisia annua L. plants by treating the plants with β-ocimene.
Liu et al. teach treating plants, such as Echinacea purpurea, with β-ocimene in order to increase the yield of secondary metabolites (Claims 1-4).  Liu et al. teach that by extracting and measuring the secondary metabolites of plants treated with β-ocimene, it was found that β-ocimene can be used to change the composition and content of secondary metabolites of plants, in order to obtain effective functional components of plants or improve plant functions (Summary of the Invention).
Liu et al. do not explicitly teach treating Artemisia annua L. plants with β-ocimene.
Larson et al. teach that artemisinin (ART), an antimalarial drug, is produced by Artemisia annua L. plants (Abstract; pg. 1, col. 1).  Larson et al. teach that there has been an effort to improve A. annua as a crop, to produce ART (pg. 1, col. 1).  Larson et al. further teach that one approach used to alter sesquiterpene ratios and yields include foliar sprays to upregulate the production of secondary metabolites (pg. 3, col. 2).  Larson et al. teach that chemical sprays have been demonstrated to alter leaf sesquiterpene content and composition.  Leaf treatments with elicitors including chitosan, salicylic acid and methyl jasmonate have all been shown to transiently increase DHAA and ART between 1.5 and 2-fold above control plant levels, but with lower on no increases in AA (pg. 3, col. 2).
Regarding instant claims 2-3, Liu et al. teach treating plants that have grown for 30 days since being sowed (Example 1).
Regarding instant claims 4-12 and 16, Liu et al. teach treating plants with volatilized β-ocimene at a concentration of 3-40 µmol/L in an enclosed space for a short period of time of 1 to 10 days (Summary).
Regarding instant claims 13-15, Liu et al. teach treating the plant with β-ocimene at a temperature that is suitable for growth of the plant.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to treat Artemisia annua L. plants with β-ocimene in order to increase the secondary metabolites, such as artemisinin, as reasonably suggested by Liu et al.  It would have been obvious to treat Artemisia annua L. plants in order to increase the production of artemisinin because Larson et al. teach that there have been attempts to increase the secondary metabolite production of artemisinin in Artemisia annua L. plants through foliar sprays.  In view of the teachings of Larson et al., a person having ordinary skill in the art would reasonably expect that treating the Artemisia annua L. plants according to Larson et al. would increase secondary metabolite production of artemisinin since the treatments of Liu et al. have been shown to increase production of secondary metabolites in treated plants.
Regarding the temperature during treatment, Liu et al. teach treating plants at a temperature that is suitable for growth of the plant.  A person having ordinary skill in the art would have been able to determine the optimal temperature to volatilize the β-ocimene while being suitable for growth of the Artemisia annua L. plants.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Mina Haghighatian/Primary Examiner, Art Unit 1616